JOURNAL ENTRY AND OPINION
Jesse Lewis seeks a writ of mandamus to require the respondent, Judge Richard McMonagle, to grant jail-time credit in the underlying case ofState v. Lewis, Cuyahoga County Court of Common Pleas Case No. CR-386013. The entry, journalized on December 4, 2001, attached to the judge's supplemental motion for summary judgment, grants Lewis' ninety-four (94) days of jail-time credit. Lewis' request for a writ of mandamus is moot.1 We grant the judge's motions for summary judgment. Costs to relator.
It is ordered that the Clerk of Court serve upon all parties notice of this judgment, pursuant to Civ.R. 58(B).
Writ denied.
DIANE KARPINSKI, ADM. J., and KENNETH A. ROCCO, J., CONCUR.
1 State ex rel. Grantt v. Coleman (1983, 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County courtofcommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.